                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

TEMIKA ALEXANDER,                §
              PLAINTIFF,         §
                                 §
V.                               §                    CASE NO. 3:19-CV-01413-M-BK
                                 §
COMMISSIONER OF SOCIAL SECURITY, §
               DEFENDANT.        §


    ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Accordingly, Plaintiff is awarded the sum of $4,364.58 in attorney’s fees. The fee award shall be

made payable directly to Plaintiff, but sent in care of her attorney.

       SO ORDERED this 9th day of April, 2020.
